Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claim 1 is to “A fence assembly”.  However, claim 3, recites “wherein the fence member defines an edge that fits into a groove of the saw base.”  Claim 4 states, “when the edge defined by the fence member is disposed within the slot of the saw base”. These instances go beyond nominally stating how the fence assembly is used. It is not clear if the applicant is trying to claim the combination of the fence assembly and saw base or just the fence assembly.  It not clear what structure the fence assembly must possess to be situated in a “groove” of the saw base. 
Claim 4 recites, “a first plane that extends perpendicularly from the saw base. Claim 5 recites, “wherein the saw base defines a third plane.”  The saw base is not claimed subject matter as the preamble is only directed to the fence assembly, this is incongruent titling.   The structure of the fence assembly cannot be claimed in relationship to the saw base without positively claiming the saw base. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (U.S. Patent 8,020,477).  Aoyama discloses a fence assembly (11), comprising: a fence member (12) constructed and arranged to install on a saw base (e.g. 2) and provide a first surface (flat surface perpendicular to the blade that supports the workpiece) that restricts movement of an object in a first direction (e.g. a horizontal direction parallel with the cutting blade) when the fence member is installed on the saw base; a stop member (knobs 17/17) constructed and arranged to provide a second surface (cylindrical surface) that restricts movement of the object in a second direction (up/down arrow per Figure 3A) that is different from the first direction when the stop member is in a fixed position relative to the fence member; and positioning hardware (bolt 19/ plate 20) constructed and arranged to position the stop member in the fixed position relative to the fence member (in the slot 16).
In regards to claim 2, Aoyama discloses wherein the positioning hardware (19/20) is constructed and arranged to selectively (i) fasten the stop member to the fence member (12) to maintain the stop member in the fixed position relative to the fence member and (ii) unfasten the stop member from the fence member to permit the stop member to move out of the fixed position relative to the fence member:
(“With the bench circular sawing machine 1 configured as described above, when a crown molding workpiece W is to be cut, each knob 17 is turned and loosened, then slid up to the upper end of the slit 16, and screwed in so as not to fall down” col. 4, lines 4-7).

In regards to claim 3, Aoyama discloses wherein the fence member (12) defines an edge (intersection of the front face and bottom lip of 12) that fits into a groove of the saw base (e.g. 23; not claimed subject matter); and wherein the fence member (12) further defines a set of slots (slits 16/16) that extend in a perpendicular direction (vertical) from the edge, each slot (16) of the set of slots being sized to receive at least a portion of the stop member (17; albeit not at the same time).
In regards to claim 4, Aoyama discloses wherein the fence member (12) provides, as the first surface (front surface), a first plane that extends perpendicularly from the saw base when the edge (intersection of the front face and bottom lip of 12)  defined by the fence member is disposed within the slot of the saw base; and wherein the stop member (17) provides, as the second surface, a second plane (tangent to the bottom of the cylindrical surface) that extends perpendicularly from the fence member when the positioning hardware (19/20) positions the stop member (17) in the fixed position relative to the fence member (12); figs. 1-2).
In regards to claim 5, Aoyama discloses wherein the saw base (2) defines a third plane; and wherein, when the fence member (12) is disposed within the groove of the saw base and the stop member (17) is positioned in the fixed position relative to the fence member (12), the second plane (tangent to the bottom of the cylindrical surface) provided by the stop member faces the third plane (fig. 3A).
In regards to claim 8, Aoyama discloses a fence assembly as in claim 1, further comprising: another fence member (12 on opposite side of the blade) constructed and arranged to install on the saw base and provide an extension of the first surface that further restricts movement of the object in the first direction when the other fence member is installed on the saw base, another stop member (17) constructed and arranged to provide an extension of the second surface (e.g. Fig. 2) that restricts movement of the object in the second direction (vertical direction) that is different from the first direction (horizontal direction) when the other stop member is in another fixed position relative to the other fence member, and other positioning hardware (19/20) constructed and arranged to position the other stop member in the other fixed position relative to the other fence member.
In regards to claim 9, Aoyama discloses a saw system (1), comprising: a saw base (2); an arm (5) constructed and arranged to move relative to the saw base (2) to move a motorized saw (7) relative to the saw base (2); and a fence assembly (12) having: a fence member (12) constructed and arranged to install on the saw base (2) and provide a first surface (front flat surface) that restricts movement of an object in a first direction (horizontal direction) when the fence member (12) is installed on the saw base (2), a stop member (17) constructed and arranged to provide a second surface (cylindrical surface) that restricts movement of the object in a second direction (vertical direction) that is different from the first direction (horizontal direction) when the stop member (17) is in a fixed position relative to the fence member (12), and positioning hardware (19/20) constructed and arranged to position the stop member (17) in the fixed position relative to the fence member (within the slit 16).
In regards to claim 10, Aoyama discloses wherein the positioning hardware (19/20) is constructed and arranged to selectively (i) fasten (along the slit 16) the stop member (17) to the fence member (12) to maintain the stop member (17)in the fixed position relative to the fence member and (ii) unfasten the stop member (17) from the fence member (12) to permit the stop member to move out of the fixed position relative to the fence member.
(“With the bench circular sawing machine 1 configured as described above, when a crown molding workpiece W is to be cut, each knob 17 is turned and loosened, then slid up to the upper end of the slit 16, and screwed in so as not to fall down” col. 4, lines 4-7).

In regards to claim 11, Aoyama discloses wherein the fence member (12) defines an edge (intersection of the front face and bottom lip of 12) that fits into a groove of the saw base (e.g. 23; not claimed subject matter); and wherein the fence member (12) further defines a set of slots (slits 16/16) that extend in a perpendicular direction (vertical) from the edge, each slot (16/16) of the set of slots being sized to receive at least a portion of the stop member (17; albeit not at the same time).

In regards to claim 12, Aoyama discloses wherein the fence member (12) provides, as the first surface (front surface), a first plane that extends perpendicularly from the saw base when the edge (intersection of the front face and bottom lip of 12)  defined by the fence member is disposed within the slot of the saw base; and wherein the stop member (17) provides, as the second surface, a second plane (tangent to the bottom of the cylindrical surface) that extends perpendicularly from the fence member when the positioning hardware (19/20) positions the stop member (17) in the fixed position relative to the fence member (12); figs. 1-2).
In regards to claim 13, Aoyama discloses wherein the saw base (2) defines a third plane; and wherein, when the fence member (12) is disposed within the groove of the saw base and the stop member (17) is positioned in the fixed position relative to the fence member (12), the second plane (tangent to the bottom of the cylindrical surface) provided by the stop member faces the third plane (fig. 3A).
In regards to claim 16, Aoyama discloses a fence assembly as in claim 1, further comprising: another fence member (12 on opposite side of the blade) constructed and arranged to install on the saw base and provide an extension of the first surface that further restricts movement of the object in the first direction when the other fence member is installed on the saw base, another stop member (17) constructed and arranged to provide an extension of the second surface (e.g. Fig. 2) that restricts movement of the object in the second direction (vertical direction) that is different from the first direction (horizontal direction) when the other stop member is in another fixed position relative to the other fence member, and other positioning hardware (19/20) constructed and arranged to position the other stop member in the other fixed position relative to the other fence member.
	In regards to claim 17,  Aoyama discloses a method comprising: (A) placing an object (W) in communication with a saw base(2)  and a fence assembly (12; Fig. 1), the fence assembly having: (i) a fence member (12) installed on the saw base (2) and providing a first surface (front surface) that restricts movement of the object in a first direction (horizontal direction), (ii) a stop member (17) that restricts movement of the object in a second direction (vertical direction) that is different from the first direction (horizontal), and (iii) positioning hardware (19/20)  that positions the stop member (17) in the fixed position relative to the fence member (12; via slit 16);
(“With the bench circular sawing machine 1 configured as described above, when a crown molding workpiece W is to be cut, each knob 17 is turned and loosened, then slid up to the upper end of the slit 16, and screwed in so as not to fall down” col. 4, lines 4-7).
starting a motorized saw (motor not shown; 7); and (C) after the motorized saw is started, moving an arm (9) that supports the motorized saw relative to the saw base to move the motorized saw to saw the object (miter saw, the saw pivots to cut the workpiece).
In regards to claim 18, Aoyama discloses after the motorized saw saws the object, actuating the positioning hardware (19/20) relative to the stop member to move the stop member from the fixed position to another fixed position relative to the fence member (adjusting the position of the 17 to cut a differently sized workpiece; 
(“With the bench circular sawing machine 1 configured as described above, when a crown molding workpiece W is to be cut, each knob 17 is turned and loosened, then slid up to the upper end of the slit 16, and screwed in so as not to fall down” col. 4, lines 4-7);
 and placing another object (second workpiece W) in communication with the saw base (2) and the fence assembly (12), re-starting the motorized saw and moving the arm that supports the motorized saw relative to the saw base to move the motorized saw to saw the other object (cutting a second workpiece W).
In regards to claim 19, Aoyama discloses further comprising: prior to placing the object (W) in communication with the saw base (2) and the fence assembly (12), installing the fence member (12) on the saw base (2) and actuating the positioning hardware to position the stop member in the fixed position relative to the fence member (inherently the fence assembly must be installed on the base 2 and the knob 17 set in the proper position before the workpiece W is cut).

Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallone (U.S. Patent 7,111,537).  Vallone discloses a fence assembly (20/30), comprising: a fence member (mount 32) constructed and arranged to install on a saw base (base 206) and provide a first surface (block face 68) that restricts movement of an object in a first direction (e.g. a horizontal direction parallel with the cutting blade) when the fence member is installed on the saw base; a stop member (block 30) constructed and arranged to provide a second surface (42) that restricts movement of the object in a second direction (vertical direction;  Figure 7) that is different from the first direction (horizontal direction) when the stop member (30) is in a fixed position relative to the fence member (32); and positioning hardware (bolt 75/ nut 80) constructed and arranged to position the stop member (30) in the fixed position relative to the fence member (32).
In regards to claim 2 and 10, Vallone discloses wherein the positioning hardware (75/80) is constructed and arranged to selectively (i) fasten the stop member to the fence member (12) to maintain the stop member in the fixed position relative to the fence member and (ii) unfasten the stop member from the fence member to permit the stop member to move out of the fixed position relative to the fence member
 “During the nut 80 tightening process, the user 300 may adjust the block 30 and mount 32 relative to each other and relative to the fence 202 (as shown in FIGS. 2 and 3) in order to accommodate differently sized pieces of crown molding 302. The user 300 can readily determine where the mount 32 needs to be tightened in order to accommodate the particular piece of crown molding 302 that is to be cut, and tighten the nut 80 accordingly” (col. 5, lines 1-11).

In regards to claim 3 and 11, Vallone discloses wherein the fence member (32) defines an edge (bottom edge 62) that fits into a groove of the saw base ( not claimed subject matter); and wherein the fence member (32) further defines a set of slots (near fence sides 70; fig. 4)) that extend in a perpendicular direction (vertical) from the edge (32), each slot (near 70) of the set of slots being sized to receive at least a portion of the stop member (e.g. 46).
In regards to claim 6 and 14, Vallone discloses wherein the stop member (30) includes: a bar portion (42/44) that provides the second surface (42), and a set of engagement elements (46/46) constructed and arranged to engage the set of slots (near 70) defined by the fence member to restrict movement of the stop member relative to the fence member.
In regards to claim 7 and 15, Vallone discloses wherein the set of engagement elements (46/46) of the stop member (30) and the positioning hardware (80)  are constructed and arranged to operate as a clamping structure that secures the stop member (30) in the fixed position relative to the fence member (32) when the positioning hardware is actuated relative to the bar portion of the stop member (fig. 6).
In regards to claim 8 and 16, Vallone discloses: another fence member (32; there are two on left/right side of saw blade)) constructed and arranged to install on the saw base (206) and provide an extension of the first surface (68) that further restricts movement of the object in the first direction when the other fence member is installed on the saw base, another stop member (30 opposite side) constructed and arranged to provide an extension of the second surface (fig. 9)  that restricts movement of the object in the second direction (vertical direction) that is different from the first direction (horizontal direction) when the other stop member is in another fixed position relative to the other fence member (via 80), and other positioning hardware (80; 2nd set) constructed and arranged to position the other stop member in the other fixed position relative to the other fence member.
In regards to claim 9, Vallone discloses saw system, comprising: a saw base (206); an arm (210/214) constructed and arranged to move relative to the saw base (206) to move a motorized saw (208/204) relative to the saw base (206); and a fence assembly (fig. 1) having: a fence member (32) constructed and arranged to install on the saw base and provide a first surface (68 that restricts movement of an object in a first direction when the fence member is installed on the saw base, a stop member (32) constructed and arranged to provide a second surface (42) that restricts movement of the object in a second direction that is different from the first direction when the stop member is in a fixed position relative to the fence member, and positioning hardware (80) constructed and arranged to position the stop member in the fixed position relative to the fence member.
	In regards to claim 17, Vallone discloses a method of sawing an object (302; fig. 9), the method comprising: (A) placing an object (crown molding 302) in communication with a saw base (206) and a fence assembly (30/32), the fence assembly having: (i) a fence member (30) installed on the saw base and providing a first surface that restricts movement of the object in a first direction (horizontal direction), (ii) a stop member (32)that restricts movement of the object in a second direction (vertical direction) that is different from the first direction, and (iii) positioning hardware (80) that positions the stop member in the fixed position relative to the fence member; (B) starting a motorized saw (200/208/204); and (C) after the motorized saw is started, moving an arm (210/214) that supports the motorized saw (200/208/204) relative to the saw base (2026) to move the motorized saw to saw the object (fig. 9).
In regards to claim 18, Vallone discloses: after the motorized saw saws the object, actuating the positioning hardware (80) relative to the stop member to move the stop member from the fixed position to another fixed position relative to the fence member (e.g. adjusting the placement of the 30 for a differently sized piece); and placing another object (a second piece of crown molding 302) in communication with the saw base (206) and the fence assembly (30/32), re-starting the motorized saw and moving the arm (200/214/208) that supports the motorized saw relative to the saw base to move the motorized saw to saw the other object.
In regards to claim 19, Vallone discloses: prior to placing the object (302) in communication with the saw base (206) and the fence assembly (30/32), installing the fence member (30/32) on the saw base (206) and actuating the positioning hardware (80) to position the stop member (32) in the fixed position relative to the fence member.
(inherently the fence assembly must be installed on the base  and the wing nut 80 adjusted in the proper position before the workpiece W is cut).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724